Citation Nr: 0527299	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for a 
psychiatric disorder, to include PTSD, dysthymic disorder, 
and an avoidant personality disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that the veteran also filed a claim for an 
increased rating for his service-connected low back 
disability with degenerative disc disease.  The claim was 
denied by a February 2004 RO rating decision.  As the veteran 
did not file a Notice of Disagreement within a year of being 
notified of that decision, it is not in appellate status.  
38 C.F.R. §§ 20.201, 20. 300, 20.301, 20.302 (2004).  


REMAND

The veteran claims that his PTSD is linked to stressors while 
on active duty in Vietnam.  He contends that, while he was in 
an Airman Club, a soldier pulled a VC (Viet Cong) head from 
his poncho and put it in his lap.  He also alleges that 
someone else put an unidentified body part in his bunk.  The 
veteran further asserts  that he witnessed a Navy plane crash 
on the flight line.  As to the last alleged stressor, the 
veteran recalls that he heard people screaming as they tried 
to get out of the wreckage and that he could smell burning 
hair and flesh.  According to the veteran, 17 of the 27 
passengers were killed.  He claims that he helped to remove 
the bodies from the plane and still has nightmares about the 
incident.  The relevant evidence is briefly summarized below.

The U.S. Armed Service Center for Unit Records Research 
(CURR) was able to confirm that on March 16, 1970, a Navy EC-
121 crashed at Da Nang Air Force Base, killing 23 Navy 
personnel and injuring two Air Force personnel.  

The service medical records show that the veteran reported 
symptoms of anxiety and depression on a number of occasions.  
Diagnoses were varied, including an acute situational 
reaction; acute depressive reaction, phase of life 
circumstances problem; and adjustment disorder with anxious 
mood.

The post service medical records are limited.  In December 
2001, the veteran underwent a PTSD screening at the New 
Orleans VA Medical Center PTSD Program.  Preliminary results 
indicated that he met the criteria for PTSD secondary to 
military-related stressors while serving in Vietnam.  

The veteran underwent a VA examination in February 2003.  The 
clinician reported that the veteran often contradicted 
himself and attempted to provide answers that he thought the 
examiner would believe.  The clinician also stated that the 
veteran's responses on the questionnaire were exaggerated.  
The diagnoses were recorded as  dysthymic disorder and 
avoidant personality disorder.  The examiner added that the 
veteran's behavior is moderately impaired but not due to 
military service.  

A subsequent VA Medical Center Outpatient report, dated 
August 2003, includes a diagnosis of PTSD/depression. 

The veteran wrote in a July 2003 Statement in Support of the 
Claim (VA Form 21-4138) that the February 2003 VA clinician 
seemed to be more concerned with the next waiting veteran 
than he was with him.  He also complained that the clinician 
accused him of not being "straight."  The veteran stated 
that he was forthright with his answers but he has difficulty 
opening up to strangers, especially if he feels that they 
don't really care.  

Given that CURR has confirmed one of the veteran's stressors 
(plane crash), the in-service documentation of psychiatric 
complaints, the multiple psychiatric diagnoses, to include 
PTSD, albeit conflicting and ruled out by the most recent VA 
psychiatric examination, and the veteran's dissatisfaction 
with that latter examination, the Board finds that another VA 
psychiatric examination is warranted to ascertain the nature 
and etiology of any psychiatric disorder that may be present.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, of 
the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The veteran should be afforded a VA 
psychiatric examination by someone other 
than the clinician who performed the 
February 2003 examination.  Following a 
review of the relevant medical evidence 
in the claims file; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the psychiatrist should be 
asked to opine whether the veteran meets 
the diagnostic criteria for PTSD and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that his PTSD is causally linked to his 
witnessing a plane crash during service.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

If a psychiatric disorder other than PTSD 
is present, the psychiatrist is requested 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that such disorder(s) began 
during service or is/are causally linked 
to any incident of or finding recorded 
while he was on active duty, to include 
psychiatric symptoms noted in the service 
medical records.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
with consideration of all the evidence 
obtained since the March 2004 Statement 
of the Case.  

5.  If the appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
March 2004 Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


